on internal_revenue_service appeals_office elm street suite cincinnati oh date apr number department of the treasury person to contact hahahaha employee id number tel kkhkkk fax refer reply to re evocation release date form required to be filed sre rerees certified mail dear ein tax period s ended uil this is our final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code irc sec_501 as an organization described in sec_501 c our adverse determination was made for the following reason s you did not operate exclusively for the fraternal and beneficial purposes of an organization described in sec_501 of the code you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and send them to the appropriate irs service_center for the tax_year ending december thereafter failure_to_file the returns timely may result in a penalty and any_tax years please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely kha appeals team manager cc x tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service main street room cincinnati ohio apr taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v ee you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technica advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx org legend org organization name state state secretary secretary ra-1 through ra-17 president president xx date address address city city vice president vice president co-1 through co-10 through companie sec_187 through ra issues whether under the circumstances described org meets the requirements for continued recognition of exemption under sec_501 of the internal_revenue_code whether org would qualify as an organization described in sec_501 of the code whether org would qualify as an organization described in sec_501 of the code whether org would qualify as an organization described in sec_501 of the code facts organizational structure org org is a corporation registered in the state of state since 19xx org is recognized by the internal_revenue_service as tax exempt under sec_501 of the internal_revenue_code irc since november of 19xx amended articles of incorporation were adopted on november 20xx which include the following changes paragraph stated corporate purpose shall now read as follows the purpose for which this corporation is formed is for charitable religious educational fraternal and scientific purposes or to encourage any other activities within the range of the purposes of this corporation as may be deemed advisable and within the limitations provided by its articles of incorporation or by laws including for such purposes the making of distributions to organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code paragraph the stated primary purpose shall now read as follows the primary purpose for which this corporation is formed is the promotion of fellowship and learning among its members to conduct a fraternal association which will act as a charitable_organization to use such means necessary to promote good fellowship and learning among its members to purchase or lease a building for the use and comfort of the members of the corporation to acquire real and personal_property by purchase gift devise or bequest and to act as a parent or grand lodge to other related subordinate lodges all of which purposes are to be carried out not for profit and without shares of stock but only to promote the moral social and educational welfare of its members and generally to do the things that are incident and necessary thereto paragraphs and corporate president corporate vice-president treasurer vice president and corporate secretary secretary will not change whose address will continue to be address city state form acrev department of the treasury - internal_revenue_service page -1- borm a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org paragraph newly added article not withstanding any other provision of these articles this corporation shall not carry on any other activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code or by a corporation contributions to which are deductible under sec_170 of the internal_revenue_code or corresponding section of any future federal tax code paragraph newly added article no part of the net_earnings of this corporation shall inure to the benefit of or be distributable as defined in state code sec_31e-1-150 to its members trustees officers or other private persons except that this corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in article hereof a subsequent amendment to the articles of incorporation was made on april 20xx and provides in part as follows paragraphs and of the amended articles of incorporation dated november 20xx shall be deleted paragraph shall be amended to read as follows the primary purpose for which this corporation is formed is the promotion of fellowship and learning among its members to conduct a fraternal association which will act as a charitable_organization to use such means necessary to promote good fellowship and learning among its members to purchase or lease a building for the use and comfort of the members of the corporation to acquire real and personal_property by purchase gift devise or bequest and to act asa subordinate to the co-1 inc located in city state all of which purposes are to be carried out not for profit and without shares of stock but only to promote the moral social and educational welfare of its members and generally to do the things that are incident and necessary thereto in accordance with sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code membership paragraph of org’s articles of incorporation adopted on november 20xx provide the org shall have members membership shall include any person who has attained the age of twenty-one years and who is a legal citizen_of_the_united_states who shares our beliefs in patriotism loyalty and freedom any person desiring membership shall obtain from the lodge a proper application form complete the form return form with proper fees applicants must have the sponsorship of one member in good standing org provided copies of its 20xx 20xx 20xx and 20xx membership rosters a sampling of names from the 20xx 20xx and 20xx rosters were selected by the service for review of membership source documentation as shown in the table below membership roster number of members sample applications ld cards membership 20xx 20xx form acrev department of the treasury - internal_revenue_service page -2- 886a f oa name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org 20xx total the applications and identification cards provide only the name address date of birth and date of completion applications include the statement i hereby apply for membership in your org and if granted promise to observe all governing laws of the org the identification cards also include the telephone number if provided of the member a comparison was made between the 20xx 20xx 20xx and 20xx rosters only of the members listed on the 20xx roster were found on all of the other rosters there were members in common between the 20xx and 20xx rosters members in common between the 20xx and 20xx roster and members in common between 20xx and 20xx org provided copies of forms w-2g certain gambling winnings it issued in 20xx and 20xx the service obtained transcripts of w-2g’s issued for 20xx w-2g’s filed by org show three w-2g’s were issued in 20xx to persons not found on the 20xx membership roster two w-2g’s were issued in 20xx to persons not found on the 20xx membership roster and six w-2g’s were issued in 20xx to persons not found on the 20xx roster see the table below year name amount year name amount 20xx 20xx 20xx 20xx 20xx 20xx ra-1 ra-2 ra-3 ra-4 ra-5 ra-6 dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 20xx 20xx 20xx 20xx 20xx ra-7 ra-8 ra-9 ra-10 ra-11 dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure a tour of the co-4 was conducted by the agent for internal_revenue_service on july 20xx it was observed a billboard located just outside of the facility read org don’t go by give our place a try open days a week am - am activities org operates a club located at address city state the facility was leased by org for the years 20xx 20xx and 20xx org also operated an annex at address city state for a period of time in 20xx and 20xx the co-2 was leased from co-3 both facilitates were licensed in the state of state to conduct gaming the co-4 operates ten video poker machines while the co-2 operated five video poker machines see exhibit for monthly gaming revenues org retailer entered into a contract with co-5 operator on march 20xx the contract provides in part whereas the parties desire to take advantage of the business opportunities presented by state code chapter article b commonly known as a limited video lottery act form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org whereas operator is an operator as that term is defined by the state limited video lottery act the act and retailer is or plans to become a limited video lottery retailer as that term is defined in the act whereas retailer after mature consideration wishes to obtain the assistance and guidance of operator shall provide financial assistance to assist retailer with reasonable startup costs and operator in the establishment of a location or locations to conduct business as a retailer under the act operator shall assist retailer in establishing a place of business at address city state and at such other locations as operator shall in its sole discretion deem advantageous operator shall assist the retailer in obtaining any and all permits which may be required from any governmental agency in order that the retailer may conduct business as an alcohol beverage control commission private club licensee and as a lottery retailer licensee operator shall cause a builder to construct a facility adequately equipped to obtain such licensure and acquire such licenses required for retailer to conduct business as a private club with a state of state alcohol beverage control commission license and a lottery retailer license at the above address and at such other locations as operator shall in its sole discretion deem advantageous prior to the expenditure of any sums of money operator shall provide to retailer a detailed summary of the anticipated cost both in labor and material for the work to be preformed and shall advance the total cost of such construction and necessary licenses and permits in order for the retailer to operate a private club at the location reasonable necessary expenses incident to the operation of retailer at the above location and at such other locations as operator shall in its sole discretion deem advantageous for three months from retailer’s commencement of business at the above location and at such other locations as operator shall in its sole discretion deem advantageous any sums expended by the operator pursuant to the obligations imposed upon it by this contract or made by the operator with the consent or acquiescence of the retailer or any of the guarantors are hereby deemed to be loans from the operator to the retailer requirements retailer’s share of the video lottery terminals proceeds shall be applied to the monthly expenses required for the operation of the retailer’s business at each location retailer’s share of the video lottery terminal proceeds in excess of the monthly expenses required for the operation of the location shall be for the account of the retailer provided however until such time as the retailer’s obligations to the operator under this agreement are fully paid and discharged of such proceeds regardless of which of the retailer’s locations generate such proceeds shall be paid to the operator and applied to the indebtedness owed to the operator pursuant to this agreement any tangible_personal_property purchased by the operator shall be the property of the operator until such time as retailer is no longer indebted to operator retailer shall be under the following obligations and conform its conduct to the following percent form_990 return of organization exempt from income_tax earnings and grants allocations were reported on form_990 return of organization exempt from income_tax as follows contributions video gaming revenue net tax period contributions video gaming net grants and earnings allocation sec_12 20xx 20xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure form acrev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org 20xx dollar_figuredollar_figure dollar_figure dollar_figure part v list of officers directors trustees and key employees for periods ending december 20xx and december 20xx shows president as president secretary as vice president and vice president as secretary part v list of officers directors trustees and key employees filed for the period ending december 20xx shows president as president vice president as vice president and secretary as secretary lease payments a commercial lease agreement was entered into between org and ra-12 on march 20xx to lease square feet of a building located at address city state for rental payments of dollar_figuredollar_figure a month plus a dollar_figuredollar_figure utility fee the books_and_records of org show monthly lease payments of dollar_figuredollar_figure were made to ra-1 from april 20xx thru august 20xx subsequent to that monthly lease payments of dollar_figuredollar_figure were made to ra-13 for the co-5 beginning on august 20xx thru december 20xx two lease payments were made to co-6 in june and august of 20xx org did not provide a copy of the lease agreement with ra-13 or co-6 org made lease payments to co-3 beginning in august of 20xx thru october of 20xx for the city and co-2s totaling dollar_figuredollar_figure see exhibit however no lease agreements between the two parties were provided state secretary of state records show president and secretary are the incorporators of co-3 issue law sec_501 of the code provides in part for the exemption of fraternal beneficiary societies orders or associations operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_501 of the code provides for the exemption of domestic_fraternal_societies orders or associations operating_under_the_lodge_system whose net_earnings are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits the leading judicial pronouncement as to what constitutes a fraternal beneficiary society is contained in the following extract from national union v marlow 374_f_775 a fraternal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid to the families form acrev department of the treasury - internal_revenue_service page -5- fom 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended december 20xx december 20xx december 20xx org of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest the national union did not fit this definition because it was an association of individuals who were associated for the purpose of obtaining insurance the court concluded that in its practical operations therefore the defendant company cultivates fraternity and confers benefits in the same manner that every insurance_company doing business on the mutual plan cultivates feelings of fraternity and confers benefits upon its members or in other words when the defendant is stripped of all disguises and judged by the standard of what it is engaged in doing and what it was most likely organized to do it is simply an insurance_company which carries on an extensive business on the assessment plan central to the concept of fraternal beneficiary societies whether described in sec_501 or sec_501 of the code is the requirement of a fraternal element a common bond among members the requirement of a fraternal element is set forth in philadelphia and reading relief association 4_bta_713 in that case an organization composed of railroad employees organized to administer a relief fund for the payment of benefits to its members in case of sickness accident or death fell short of this requirement because it lacked the required fraternalistic element the court noted that the association’s membership consisted of individuals whose vocations were as numerous and diverse as the classifications of jobs of a railroad company that the only motive for the existence of the association was a mercenary one to provide insurance benefits that the organization did not have rituals ceremonial and regalia commonly associated with fraternal associations and that it was not operated on the lodge_system in another case the u s tax_court held that an organization cannot be classified as fraternal when the only common bond between the majority of its members is their membership in that organization 24_tc_891 affirmed as to nonexempt status 236_f2d_509 only percent of the members had common ties in that they were polish war veterans or children of such veterans who had served in the armed_forces of the western alliance all other dues-paying members were admitted indiscriminately as long as they were elected to membership by a majority vote of members present at any meeting the question as to the meaning of fraternal was also explored in wheeler v ben hur life ass'n s w 2d the court concluded that the organization was not fraternal the association's constitution and by-laws duly provide for a lodge_system ritualistic form of work and representative form of government it has no capital stock and is ostensibly organized solely for the mutual benefit of its members but actually while giving superficial attention to these requirements the association has been engaged in the life_insurance business the local agent of the association draws a salary and receives as a commission of the first premium on all insurance policies he receives a smaller percentage of subsequent premiums the association's constitution form acrev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service schedule no or exhibit form 886a name of taxpayer explanation of items year period ended org december 20xx december 20xx december 20xx and by-laws provisions relative to ritualistic work are observed only perfunctorily we are convinced from the evidence in this record that the primary function of the ben hur life association is to sell insurance and that the association actually is an insurance_company operating under the guise of a fraternal benefit society revrul_73_165 1973_1_cb_224 concerns an organization that was operated under the lodge_system was engaged in conducting fraternal activities but whose predominant activity was the provision of benefits to its members the ruling concludes that the organization was described in sec_501 because there is no requirement that either the fraternal or the insurance features predominate so long as both are present the ruling is clear however that in order for an organization to be described in sec_501 it must contain substantial fraternal features and conduct substantial fraternal activities the courts have described fraternal activities as a grouping together of like-minded individuals to accomplish a common purpose the group must be bound by more than membership in the organization and motivated by purposes other than solely the provision of insurance benefits revrul_77_258 1977_2_cb_195 provides that a domestic fraternal society operating_under_the_lodge_system which does not provide life sick accident or other_benefits whose members are interested in the use of and philosophy behind a method of attempting to divine the future and whose net_income is used to provide instruction on the use of the method maintain a reference library and supply information on the method to the public qualifies for exemption under sec_501 of the code issue - taxpayer’s position fraternal purpose - you stated in writing the members are connected through their common value system as they support the objectives outlined in article i of the bylaws and as set forth below - - - - - --- to promote the social and moral welfare of its members to encourage human and spiritual values of life to provide through the org a practical means to form meaningful friendships altruistic services and to build better communities to promote true patriotism to our country and to be a loyal ow to cooperate in creating and maintaining sound public opinion and high standards which make possible the promotion of goodwill and community concern for others and to promote education for its members their families and the community membership - you stated access to the lodge is restricted to members only the door is locked at all times members ring a buzzer to gain admittance the person monitoring the door verifies that the person seeking admittance is a member prior to unlocking the door and allowing admittance into the lodge no guests were permitted access to the lodge activities - you conducted monthly meetings you provided a written explanation of fraternal activities or rituals conducted by the organization as follows the name and emblem of our organization is that solitary and mysterious bird of the night the owl from its appearance and habits we draw lessons which can be practiced to yield benefits to others and ourselves in the native haunts the owl is noted as being ever the enemy of the vermin and rodents that prey on the fruits of the soil owl we encourage conduct that is foe of those evils which may prey on the character and fortunes of our in emulation of the form acrev department of the treasury - intemal revenue service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx org members and our community as the appearance of the owl suggests strength wisdom and wakefulness we encourage cultivating wisdom and strength to protect the rights and liberties of ourselves and others and to be aware of opportunities for doing good works as the plumage of the owl is soft we would have your manner to other owls gentle courteous and friendly as its flight is swift and noiseless we attempt to go quietly to the aid of an owl when one needs assistance as the owl’s sense of hearing is acute we try to have open ears for the cry of a distressed owl we have no tests whereby you can recognize a fellow member except a card signed by the secretary of one’s nest showing good standing the greeting sign is hoo-hoo this greeting sign is not to be considered secret but may be used in public at pleasure whenever you wish to greet or attract the attention of an owl there is also a secret grip which members exchange to greet each other you further stated in writing to better organize activities and to promote the common values of the members and to enhance fellowship among the members the owls established an activities committee during 20xx this committee has worked hard at increasing member participation and to encourage kindness and concern for the sick and needy education sportsmanship and physical fitness of the youth and overall making the community a better place for all by participating in the following youth football co-7 youth baseball co-8 - members sponsored a dinner dance to help cancer patients christmas stocking fund raiser for the needy family youth wrestling bake sale to support family who lost their year old son supported people to people student ambassador program to promote knowledge about international leadership among america’s youth bake sale for eight year old boy in a motorcycle accident alzheimer’s walk halloween bake sale to help needy family christmas bake sale to help needy family bake sale to support kidney transplant patient spaghetti and chili dinners which are held on a weekly basis birthday party bake sale to benefit the veteran’s clinic and established a pool league that meets weekly the owls believe that in order to truly make a difference in the community it is important to set an example for the youth so that the values of the youth become second nature before they reach adulthood many of the members participate in volunteer activities to support youth sports and other activities for at least the last four years the owls have donated between approximately dollar_figuredollar_figure to dollar_figuredollar_figure annually to charitable causes the owls renovated the facility to create a larger more accommodating floor_plan by eliminating some storage area it now has a full kitchen serving area and a maximum seating capacity of dollar_figure people in a written response to a request for additional documentation of your activities to include the dates of each event names of members participating and gross_receipts and direct costs for 20xx 20xx and 20xx you stated the organization was starting to become more active during this time period so the organization of activities and recordkeeping was not well developed during these years members held a covered dish dinner every other friday night additionally in july of 20xx the owls organized and sponsored the youth alcohol drug awareness or yada event held at field in city it was an all day football clinic for local youth a former nfl player ra-14 was used to bring the kids in for football and then warned them of the dangers of drugs alcohol charitable_contributions were made out of the general fund additionally the organization made a donation of dollar_figuredollar_figure to the volunteer_fire_department as well as a donation of dollar_figuredollar_figure to the local domestic violence shelter at least three different donations in the amount of dollar_figuredollar_figure each were made to kids first in city no other records were kept of form a rev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service schedule no or exhibit form 886a name of taxpayer explanation of items year period ended december 20xx december 20xx december 20xx org member participation in these activities during this time period members were in good standing if all dues were paid benefits to members - in a written response to a request to explain your benefits to members you stated members in good standing at the time of death are entitled to a dollar_figuredollar_figure death_benefit these benefits are paid to either the named beneficiary on the members’ application or the next of kin or the members’ estate death_benefits are payable to a beneficiary or the members personal representative upon providing proof of the members’ death ie obituary or death certificate members do not make contributions to the death_benefit fund you later stated death_benefits are paid out of the general fund lease payments to co-3 in a written response to provide an explanation for the purpose of payments to co-3 and provide documentation to support the fair rental value you stated the dollar_figuredollar_figure paid to co-3 was for rent at the co-2 and co-5s and for tenant alteration the city lease was an annual rental amount of dollar_figuredollar_figure for the building for square feet with and additional dollar_figuredollar_figure paid_by the tenant for utilities with the exception of telephone services the co-2 lease arrangement was an annual rental amount of dollar_figuredollar_figure for the building for square feet and dollar_figuredollar_figure for the lot the owls paid all utilities for this location the owls believe the rentals were very reasonable and include correspondence from ra-15 at co-9 inc regarding the city and co-2s on co-9 inc letterhead stated - - - location and condition of based on my professional opinion the annual rent for the above property address city state should fall into the range of dollar_figure - dollar_figure per sq ft due to property signed and dated 20xx on address city state based on the location of this property size of lot and building with proximity to co-10 ra-16 and the bridge to state the annual rent should be dollar_figure per square foot signed and dated 20xx asecond statement was provided from ra-17 i have been involved in the commercial real_estate business for over twenty years i have sold bought leased and leased out real_estate all over the mid state valley i also hold my real_estate broker license in the state of state based on my knowledge and experience the real_estate and business located at address city state would have approx a commercial rental value of dollar_figuredollar_figure per month based on the way the business was in the years 20xx-20xx the property and business at address city state would have had a commercial rental value of conservatively dollar_figure per month for the years 20xx-20xx the above estimates are based on market_value of like businesses location and square footage of the buildings and lots in use further you stated you were not reimbursed for improvements you made to the city and co-2s issue - government’s position the information you provided fails to establish that you are a fraternal society order or association that qualifies for exemption from federal_income_tax under sec_501 or sec_501 of the code you form acrev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items december 20xx december 20xx december 20xx year period ended org do not have an established system for payment of benefits to members you are not operated for fraternal purposes and you do not devote your net_earnings to exclusively charitable or fraternal purposes fraternal purposes although there is no definition of fraternal purpose in the internal_revenue_code we presume that congress used the term in the ordinary sense and according to its legal significance in when sec_501 was added the courts in the cases cited above were clear in requiring at a minimum that the members of a fraternal_organization have a common tie that is more substantial than the desire to purchase insurance or engage in social activities an organization cannot be classed as fraternal where the only common bond between the majority of the members is their membership in that organization polish army veterans post evidence of fraternal activities such as rituals ceremonial and regalia helps to establish that an organization has a fraternal purpose philadelphia and reading relief association supra revrul_73_165 echoes congress and the courts in holding that to establish exemption a fraternal_organization must have substantial fraternal features and conduct substantial fraternal activities lastly we look to substance over form the fact that an organization’s constitution and bylaws may provide for a lodge_system a ritualistic form of work and representative form of government is not enough if actual operations establish a primary function that is not fraternal wheeler v ben hur life association supra you do not have substantial fraternal features your membership is open to anyone over and who is a legal citizen_of_the_united_states who shares beliefs in patriotism loyalty and freedom your bylaws do not require and you submitted no evidence to establish that your members have a specific calling avocation or profession or a common tie unlike the organization described in revrul_77_258 whose members had a single pursuit your activities do not illustrate how your members have joined together or worked in unison to accomplish any worthy objective the only common bond among your members appears to be their membership membership a comparison of your membership rosters shows substantial turnover in your membership thru 20xx 20xx and 20xx further you stated that nonmembers and guests are not permitted access to the lodge however w-2g’s issued by you in 20xx 20xx and 20xx were issued to persons other than those shown on your respective annual membership rosters a billboard also advertises to the public to patronize your facility no membership applications were available for the sample of members from the 20xx and 20xx rosters membership applications provided for some of the 20xx members contain minimal information which includes the name address date of birth and the date the application was signed the applications do not identify the sponsoring member as required by paragraph of the articles of incorporation nor do they show the designated_beneficiary for benefits without further documentation we are unable to conclude that you are not open to the general_public in the same manner as a commercial club activities your meeting minutes do not reflect any rituals you also stated in a 20xx survey response to your home nest you do not conduct any rituals specific to the org of owls ex new member initiation meeting protocols and rituals regalia etc you have not submitted evidence that your listed members have actually participated in substantial fraternal activities your operation of a private club and conduct of gaming is not inherently a fraternal or a charitable activity your charter and bylaws do form 886-a rev department of the treasury - internal_revenue_service page - form 886a name of taxpayer department of the treasury - intemal revenue service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org not provide for rituals ceremonials or regalia commonly associated with fraternal associations nor have you engaged in any member activities in furtherance of your stated objectives accordingly you are not operated for fraternal purposes devotion of net_earnings to exclusively charitable or fraternal purposes the information you submitted shows that gaming is your primary activity net terminal income from the video lottery machines is allocated percent to you and percent to a-1 amusements inc contributions you received in 20xx were used in the establishment and operation of your club and not used exclusively for charitable purposes operation of the club is your primary activity and that substantially_all of your earnings have been used for this purpose you did not provide lease agreements with co-3 your books _and records reveal you were making lease payments to other entities for the co-5 while simultaneously making payments to co-3 you also made significant improvements to the co-2 and were not reimbursed by co-3 after you ceased operations at that location we are unable to conclude from the information submitted that your net_earnings do not inure to president and secretary in the form of inflated payments for services rendered through co-3 death_benefit payments are made from your general fund which is a form of private benefit to your members there is no indication from the returns filed and from your books_and_records members paid dues in 20xx 20xx and 20xx however dues were paid to the home nest which apparently came from your general operating fund this also is a form a private benefit to your members in addition you stated that providing social and recreational activities for your members is a fraternal purpose a fraternal_organization may provide social and recreational activities to its members but this activity alone is insufficient to establish exemption where as in your case gaming is predominantly a public activity it would be considered unrelated to the exempt purposes of a fraternal_organization since we have determined that you are not operated for fraternal purposes we conclude further that none of your net_earnings are devoted to fraternal purposes issue -- conclusion under the circumstances described org we have determined that you do not meet the requirements for continued exemption under sec_501 of the code because you do not have a fraternal purpose and there is no established system for the payment to your members or their dependents of life sick accident or other_benefits further org is not described in sec_501 of the code because you are not operated for fraternal purposes and you do not devote your net_earnings to exclusively charitable and fraternal purposes issue - law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder form acrev department of the treasury - internal_revenue_service page -11- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org public law date amended the code with respect to the requirements for tax exemption under sec_501 senate report no second session 1976_2_cb_597 provides that the decision in each case as to whether substantially_all of the organization's activities are related to its exempt purposes is to continue to be based upon all of the facts and circumstances it is intended that these organizations be permitted to receive up to of gross_receipts including investment_income from sources outside their membership without losing their tax-exempt status it is also intended that within thi sec_35 amount not more than of the gross_receipts should be derived from the use of a club's facilities or services by the general_public gross_receipts are to be interpreted for this purpose as those receipts from normal and usual activities of the club including investment_income however where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the formula that is such unusual income is not to be included in the gross_receipts of the club for purposes of the permitted or percent allowances it is not intended that these organizations should be permitted to receive within the or percent allowances income from the active_conduct of businesses not traditionally carried on by these organizations revproc_71_17 1971_1_cb_683 describes circumstances under which nonmembers who use a club's facilities will be assumed to be guests of members these circumstances provide that income from bona_fide guests will be treated as member income if the payment is made directly by the member issue - taxpayer’s position org’s position is unknown with respect to exempt status under sec_501 issue - government ’s position the difficulty with org being reclassified under sec_501 of the code is that it would need to maintain records showing the use of the club and gambling by category member bona_fide guest and nonmember use see revproc_71_17 supra and sec_6001 of the code org maintained no records showing nonmember or guest use that would be nonmember income rather than exempt_function_income under sec_501 furthermore exemption under sec_501 of the code limits the receipt of nonmember income from the use of a club's facilities by the general_public to of total gross_receipts based on the information submitted org has not shown that its gross nonmember income during the examination period is less than or equal to of total gross_receipts from the use of club facilities by the general_public therefore org could not be reclassified as an organization described in sec_501 conclusion state org inc has failed to establish qualification for tax-exempt status under sec_501 issue law form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org sec_501 of the code provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations describes the promotion of social welfare as promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterments and social improvements an organization is not operated for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_74_361 1974_2_cb_159 holds that a volunteer fire company that charges a fee for admission to public dances it conducts each week may qualify for exemption under sec_501 of the code because it is promoting the common good and general welfare of the community through its primary activity of providing fire and ambulance service to the community as an adjunct to its fire fighting and rescue services the fire company engages in other activities such as recruiting volunteers and training them in first aid and rescue techniques buying and maintaining fire fighting equipment and raising funds for the company through mail and door-to-door solicitation of contributions in revrul_68_455 1968_2_cb_215 a war_veterans'_organization was held exempt under sec_501 of the code even though it operated a resort concession it was primarily engaged in the promotion of social welfare and expended the funds from its concession to acquire maintain and operate buildings used in its active program of social welfare revrul_68_46 1968_1_cb_260 describes another veterans’ post after an analysis of all the facts and circumstances the service determined that the post's primary activity was the conduct of a business rather than social welfare activity the organization's business activities involved the rental of its commercial office building and operating a public banquet and meeting hall with a bar and dining facilities although the organization carried on veterans' programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and the social welfare programs were not its primary activity revrul_68_45 1968_1_cb_259 provides another example of the primary activity test imposed by sec_501 of the code it describes a war veterans’ post whose principal source_of_income is from bingo_games open to the general_public but whose principal activity is not bingo membership in the post is limited to war veterans in concluding that the organization is primarily engaged in social welfare activities even if it receives a substantial portion of its funds from bingo the service emphasized the importance of determining the primary activity as opposed to the primary source_of_income a determination of primary activity requires an analysis of all facts and circumstances the revenue_ruling states that an organization is not operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_66_179 1966_1_cb_139 provides that the extent to which an organization engages in social activities for the benefit of its members is a factor in determining whether it is primarily engaged in form a rev department of the treasury - internal_revenue_service page -13- form 886a name of taxpayer department of the treasury - intemal revenue service schedule no or exhibit explanation of items year period ended december 20xx december 20xx december 20xx org social welfare activities even if a substantial part of an organization's activities consists of social functions for the benefit pleasure and recreation of its members it may qualify for exemption under sec_501 of the code if it is operated primarily to bring about civic and social improvements the rev_rul holds that a garden club that instructs the public on horticultural subjects holds public flower shows makes awards for horticultural achievements and also conducts substantial social activities qualifies as a social_welfare_organization under sec_501 revrul_61_158 1961_2_cb_115 describes an organization that was created exclusively for the promotion of social welfare but whose principal activity was conducting a lottery on a weekly basis with the general_public its principal source_of_income was the gross_receipts from the weekly lottery the major portion of the profits of the lottery was used for the payment of general_expenses of the - organization and only a small portion was used for social welfare purposes the ruling holds that the organization is not operated exclusively for the promotion of social welfare because its primary activity is the conduct of a business for profit accordingly it is not exempt under sec_501 of the code issue - taxpayer’s position org’s position is unknown with respect to exempt status under sec_501 issue government’s position sec_501 of the code imposes an operational_test on organizations described in that section social welfare organizations are not precluded from engaging in business activities per se either as a means of providing direct community benefit or as a means of financing their social welfare programs thus in revrul_68_45 supra the fact that the organizations engaged in some activities characterized as business with the general_public public dances bingo for the purpose of raising funds rather than to provide direct community benefit did not preclude a finding that they were nevertheless described in sec_501 an analysis showed that conducting veterans' activities activities that directly benefit the community as a whole was the organization's primary activity on the other hand a business activity conducted as an organization's primary activity precludes exemption under sec_501 of the code thus in rev ruls and supra exemption was precluded by a finding that the business activities of operating banquet facilities and conducting a public lottery were the organizations' primary activities these activities standing alone provide no special benefit to the community independent from the monies raised they differ little from the operation of commercial businesses other than the fact that the profits were earmarked for social welfare purposes the regulations state that the promotion of social welfare does not extend to the operation of a social_club for the benefit of its members nor does it include carrying on business with the general_public in a manner similar to organizations operated for profit therefore in determining whether an organization is primarily engaged in social welfare activities it is important to consider the extent to which it participates in business and social activities the use of proceeds derived from business or fundraising activities by a social_welfare_organization for form acrev department of the treasury - internal_revenue_service page -14- form 886a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit december 20xx december 20xx december 20xx org private purposes such as providing special benefits for members will cause denial of exemption however in characterizing the use of an organization's income the promotion of social welfare may involve services to members as well as services to the community at large based upon the information presented org is operated primarily as a commercial concern and benefits not only members but also the general_public furthermore org has not maintained the records required under sec_6001 of the code to determine whether it is operated for social welfare within the meaning of sec_501 of the code conclusion org has failed to establish qualification for tax-exempt status under sec_501 accordingly it is determined that org is not an organization described in sec_501 or any other subsection under c and is not exempt from income_tax under sec_501 effective january 20xx this organization is required to file forms for all tax periods beginning after december 20xx in the cover letter issued to org with a copy to each power_of_attorney on march 20xx a closing conference was offered but no request for a conference was made before the response due_date of april 20xx form 886-acrev department of the treasury - internal_revenue_service page -15-
